DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-12 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Tseng et al (US Patent Application Publication 2012/0117507 A1 hereinafter Tseng)

With regard to claims 1, 7, Tseng teaches an electronic device, a method for controlling an electronic device respectively comprising: 
a wireless communication circuitry <wireless interface para 0014>; 
a touchscreen display <touch screen display para 0013>, and 
at least one processor <device includes processor para 0084>, 
wherein the at least one processor is configured to: 
receive, via the wireless communication circuitry, a plurality of messages including at least a first message and a second message, wherein the plurality of messages corresponds to a message application <notifications for message applications are received (email text) aggregating in the status bar para 0010>, 
receive a first user input including a slide down gesture from a status bar <slide down operation can be performed on the status bar para 0029-0030>, 
based on the first user input, display, via the touchscreen display, a notification list, wherein the notification list includes a first notification group including an application icon corresponding to the message application, a first notification corresponding to the first message, and a visual element indicating that a second notification corresponding to the second message is hidden, and a second notification group, including a third notification and a fourth notification, corresponding to a second application <notification groups can be shown including icons for corresponding notification applications <figs 1 items a-g para 0031, 0032>, 
receive a second user input with respect to the first notification group and a third user input with respect to the second notifications group <additional user input can be provided to view additional notifications para and selection of the application to view additional messages para 0043-0044>, 
based on the second user input, display the first notification corresponding to the first message, the second notification corresponding to the second message, and a first summary reduction indicator corresponding to the message application <summary is related to messages can be expanded and closed para 0045-0046>, and 
based on the third user input, display the third notification, the fourth notification, and a second summary reduction indicator corresponding to the second application <fig 2B various notifications can be shown and closed para 0053-0056>.
With regard to claims 2, 8, these claims depend upon claims 1, 7 respectively, which are rejected above. In addition, Tseng teaches wherein the at least one processor is further configured to display the first notification group again while the third notification and the fourth notification is displayed, based on a third user input with respect to the first summary reduction indicator <see figs 2B and 2C email at 11:58 and text at 10:35 is shown again>.
With regard to claims 3, 9, these claims depend upon claims 1, 7 respectively, which are rejected above. In addition, Tseng teaches wherein the at least one processor is further configured to display an execution screen of the message application based on a fourth user input with respect to the first notification <fig 2B shows execution screen as the application is invoked para 0053>.
With regard to claims 4, 10, these claims depend upon claims 1, 7 respectively, which are rejected above. In addition, Tseng teaches wherein the first notification and the second notification respectively include time information on a time at which the first message and the second message were received <messages are shown with time stamp fig 2B, 2C>.
With regard to claims 5, 11, these claims depend upon claims 1, 7 respectively, which are rejected above. In addition, Tseng teaches wherein the first notification and the second notification respectively include identification information related to an external device from which the first message and the second message are transmitted <fig 2B shows the identification of the persons using their device (external) to send the message>.
With regard to claims 6, 12, these claims depend upon claims 1, 7 respectively, which are rejected above. In addition, Tseng teaches wherein the first message is a message received later than the second message <messages can be shown in a reverse chronological order para 0053>.
Conclusion
The prior art made of record (see PTO-892) and not relied upon is considered pertinent to applicant's disclosure:
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANIL K BHARGAVA whose telephone number is (571)270-3278.  The examiner can normally be reached on Monday - Friday 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kieu Vu can be reached on 571-272-4057.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANIL K BHARGAVA/Primary Examiner, Art Unit 2173